         Case 1:20-cr-00015-PKC Document 29 Filed 04/17/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     April 17, 2020
BY ECF
Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Virgil Griffith, 20 Cr. 15 (PKC)

Dear Judge Castel:

         On behalf of the parties, the Government writes to respectfully request that the Court
adjourn the pretrial conference in the above-captioned case, currently scheduled for April 23,
2020, for a period of approximately 30 days. Defense counsel further respectfully requests
permission for counsel, and the defendant, to appear telephonically in light of the continuing
impact of COVID-19 and the resulting impediments to travel. The Government has no objection
to a telephonic appearance for all parties given the circumstances. To accommodate defense
counsel on the West Coast, the parties propose that any telephonic conference be held between
the hours of 12:00 p.m. to 5:00 p.m. Eastern Standard Time, if possible. All parties are available
to appear telephonically during the week of May 18, 2020, should the Court elect to proceed in
that manner.

       In addition, the Government respectfully requests that the Court exclude time under the
Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), until May 18, 2020 or any alternative pretrial
conference date set by the Court. Such an exclusion will allow the parties time to continue to
discuss a possible pretrial disposition, the Government to continue to produce discovery, and the
defendant to continue to review that discovery. Counsel for the defendant consents to this
request as well.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York


                                             By:     _s/ Kimberly J. Ravener
                                                     Kimberly Ravener /
                                                     Michael Krouse / Kyle A. Wirshba
                                                     Assistant United States Attorneys
                                                     (212) 637-2358 / 2279 / 2493

cc: Brian Klein, Esq., Keri Axel, Esq., and Sean Buckley, Esq. (counsel for Griffith), by ECF
